Exhibit 10.46




AMENDMENT NO. 13 TO THE NONEXCLUSIVE VALUE ADDED DISTRIBUTOR AGREEMENT


This Amendment No. 13 ("the Amendment") to the Nonexclusive Value Added
Distributor Agreement by and between ScanSource, Inc. ("Distributor"), a South
Carolina corporation with a place of business at 6 Logue Court, Greenville,
South Carolina, 29615, and Cisco Systems, Inc., a California corporation having
its principal place of business at 170 West Tasman Drive, San Jose, CA 95134
("Cisco"), is effective as of the date of last signature below (the "Amendment
Effective Date"). All capitalized terms contained herein shall have the same
meaning as the terms defined in the Agreement unless specifically modified in
this Amendment.


WHEREAS, Cisco and Distributor previously entered into a Nonexclusive Value
Added Distributor Agreement dated January 22, 2007, as amended (the
"Agreement"); and


WHEREAS, Cisco and Distributor desire to delete Exhibit D ("ScanSource Freight
Policy") and update Exhibit E ("Affiliate List") of the Agreement;


NOW THEREFORE, in consideration of the covenants and promises set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby expressly acknowledged by all of the parties to this Amendment,
Cisco and Distributor hereby represent, covenant and agree as follows:


1. Exhibit D ("ScanSource Freight Policy") is hereby deleted in its entirety and
any reference to it in the Agreement shall no longer apply as of the Amendment
Effective Date.


2. Exhibit E ("Affiliate List") is hereby replaced in its entirety by Appendix 1
attached hereto.


3. This Amendment may be executed in one or more counterparts, each of which
when so executed and delivered will be an original and all of which together
will constitute one and the same instrument. Facsimile signatures and electronic
signatures will be deemed to be equivalent to original signatures for purposes
of this Amendment.


4. All other terms of the Agreement remain the same. Capitalized terms in the
Amendment shall have the same meaning as those terms have in the Agreement.







